DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Holby Abern on 8 September 2021.

The application has been amended as follows: 

Claim 1 (currently amended):  An electronic gaming machine comprising:
a processor; and
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
responsive to determining, for a wireless communication protocol,  a first wireless connection status between a mobile device and the processor, cause an output device of the electronic gaming machine to output a first indication associated with the first wireless connection status between the mobile device and the processor, wherein the first wireless connection status is one of an initiation of an establishment of the wireless connection between the mobile device and the processor, a failed establishment of the wireless connection between the mobile device and the processor, and an establishment of an unsecure wireless connection between the mobile device and the processor, 
, and
responsive to an initiation of a security protocol to establish a secure wireless connection between the mobile device and the processor:
randomly select an image,
communicate data that results in a display, by a display device of the electronic gaming machine, of the selected image, and
wirelessly communicate data associated with the selected image to the mobile device for display by the mobile device.

Claim 2 (previously presented):  The electronic gaming machine of Claim 1, wherein: 
the first indication associated with the first wireless connection status comprises a first color, and
the second indication associated with the second wireless connection status comprises a second color different from the first color.

Claim 3 (previously presented):  The electronic gaming machine of Claim 1, wherein: 
the first indication associated with the first wireless connection status comprises a first flashing state of the output device, and
the second indication associated with the second wireless connection status comprises a second flashing state of the output device different from the first flashing state of the output device.

Claim 4 (previously presented):  The electronic gaming machine of Claim 1, wherein: 

the second indication associated with the second wireless connection status comprises a second audio signal different from the first audio signal.

Claim 5 (cancelled).

Claim 6 (previously presented):  The electronic gaming machine of Claim 21, wherein the third indication is associated with a completion of an establishment of the wireless connection between the mobile device and the processor.

Claim 7 (previously presented):  The electronic gaming machine of Claim 21, wherein the third indication is associated with no wireless connection between the mobile device and the processor.

Claims 8 to 10 (cancelled).



a processor; and
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
responsive to determining, for a wireless communication protocol, a first wireless connection status between a mobile device and the processor, cause an output device of the player tracking unit to output a first indication associated with the first wireless connection status between the mobile device and the processor, wherein the first wireless connection status is one of an initiation of an establishment of the wireless connection between the mobile device and the processor, a failed establishment of the wireless connection between the mobile device and the processor, and an establishment of an unsecure wireless connection between the mobile device and the processor, 
responsive to determining, for the wireless communication protocol, a second wireless connection status between the mobile device and the processor, cause the output device of the player tracking unit to output a second indication associated with the second wireless connection status between the mobile device and the processor, the second wireless connection status being different from the first wireless connection status and the second indication being different from the first indication, wherein the second wireless connection status is another one of the initiation of the establishment of the wireless connection between the mobile device and the processor, the failed establishment of the wireless connection between the mobile device and the processor, and the establishment of the unsecure wireless connection between the mobile device and the processor, and
responsive to an initiation of a security protocol to establish a secure wireless connection between the mobile device and the processor:
randomly select an image,
communicate data that results in a display, by a display device of the player tracking unit, of the selected image, and
wirelessly communicate data associated with the selected image to the mobile device for display by the mobile device.

Claim 12 (previously presented):  The player tracking unit of Claim 11, wherein: 

the second indication associated with the second wireless connection status comprises a second color different from the first color.

Claim 13 (previously presented):  The player tracking unit of Claim 11, wherein: 
the first indication associated with the first wireless connection status comprises a first flashing state of the output device, and
the second indication associated with the second wireless connection status comprises a second flashing state of the output device different from the first flashing state of the output device.

Claim 14 (previously presented):  The player tracking unit of Claim 11, wherein: 
the first indication associated with the first wireless connection status comprises a first audio signal, and
the second indication associated with the second wireless connection status comprises a second audio signal different from the first audio signal.

Claim 15 (previously presented):  The player tracking unit of Claim 11, wherein when executed by the processor responsive to determining, for the wireless communication protocol, a third wireless connection status between the mobile device and the processor, the instructions cause the processor to cause the output device of the player tracking unit to output a third indication associated with the third wireless connection status between the mobile device and the processor, the third wireless connection status being different from the first wireless connection status, the second wireless connection status and the third indication being different from the first indication and the second indication, and the third indication is associated with a status of one of: a completion of an establishment of the wireless connection between the mobile device and the processor, and no wireless connection between the mobile device and the processor.

Claim 16 (cancelled).


responsive to determining, for a wireless communication protocol, a first wireless connection status between a mobile device and a component of the gaming system, outputting, by an output device of the component of the gaming system, a first indication associated with the first wireless connection status between the mobile device and the component of the gaming system, wherein the first wireless connection status is one of an initiation of an establishment of the wireless connection between the mobile device and the processor, a failed establishment of the wireless connection between the mobile device and the processor, and an establishment of an unsecure wireless connection between the mobile device and the processor, 
responsive to determining, for the wireless communication protocol, a second wireless connection status between the mobile device and the component of the gaming system, outputting, by the output device of the component of the gaming system, a second indication associated with the second wireless connection status between the mobile device and the component of the gaming system, the second wireless connection status being different from the first wireless connection status and the second indication being different from the first indication, wherein the second wireless connection status is another one of the initiation of the establishment of the wireless connection between the mobile device and the processor, the failed establishment of the wireless connection between the mobile device and the processor, and the establishment of the unsecure wireless connection between the mobile device and the processor, and
responsive to an initiation of a security protocol to establish a secure wireless connection between the mobile device and the processor:
randomly selecting, by the processor, an image,
displaying, by a display device of the component of the gaming system, the selected image, and
wirelessly communicating data associated with the selected image to the mobile device for display by the mobile device.

Claim 18 (previously presented):  The method of Claim 17, wherein the first indication associated with the first wireless connection status is one of: a first color, a first flashing state of the output device and a first audio signal.


Claim 20 (previously presented):  The method of Claim 17, further comprising, responsive to determining, for the wireless communication protocol, a third wireless connection status between the mobile device and the component of the gaming system, outputting, by the output device of the component of the gaming system, a third indication associated with the third wireless connection status between the mobile device and the component of the gaming system, the third wireless connection status being different from the first wireless connection status and the second wireless connection status, the third indication being different from the first indication and the second indication, and the third indication is associated with a status of one of: a completion of an establishment of the wireless connection between the mobile device and the component of the gaming system, and no wireless connection between the mobile device and the component of the gaming system.

Claim 21 (previously presented):	The electronic gaming machine of Claim 1, wherein when executed by the processor responsive to determining, for the wireless communication protocol, a third wireless connection status between the mobile device and the processor, the instructions cause the output device of the electronic gaming machine to output a third indication associated with the third wireless connection status between the mobile device and the processor, the third wireless connection status being different from the first wireless connection status and the second wireless connection status and the third indication being different from the first indication and the second indication.

Claim 22 (currently amended):	The electronic gaming machine of Claim 1, wherein a failed establishment of the secure wireless connection between the mobile device and the processor occurs responsive to the mobile device and the processor not completing the establishment of the secure wireless connection within a designated period of time following the initiation of the security protocol.
Claims 23 to 25 (cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not appear to disclose all of the limitations of the independent claims together with the newly amended subject matter “of responsive to an initiation of a security protocol to establish a secure wireless connection between the mobile device and the processor: randomly select an image, communicate data that results in a display, by a display device of the player tracking unit, of the selected image, and wirelessly communicate data associated with the selected image to the mobile device for display by the mobile device.” Also it does not appear that a combination of references of the prior art would meet these limitations in such a manner that would have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715